WILBUR, Circuit Judge
(dissenting).
I dissent and will briefly indicate the reason therefor. With the holding of the *864majority that the amount of money paid to the appellant by the government in connection with the settlement was not a gift, I am in full accord. I think, however, that the amount so paid was income to the taxpayer which was not subj ect to a deduction for depletion of the value of the land or of the oil content thereof by reason of the extraction of oil therefrom, because the land did not belong to the petitioner. The settlement authorized by Congress and entered into by the petitioner by its terms which authorized a lease from the government in effect required the petitioner to recognize that until the settlement, and after it, the title to the oil land and its oil content was in the United States. It follows that the petitioner by the terms of the settlement of its rights admitted, and was required by the act of Congress to admit, that it had no interest in the land which belonged to the United States and which had been withdrawn from entry. On the other hand, the government unqualifiedly admitted the right of the petitioner to seven-eighths of the money impounded in court. That this admission was predicated upon the fact that the money was derived from the sale of oil extracted from the land occupied by the petitioner did not give the petitioner any interest in the land. On the contrary, it was a part of the consideration paid by the government (the other part was the lease) for a contract by which'the petitioner in legal effect disclaimed any interest therein. Consequently, it was the United States, and not the petitioner, which suffered depletion of its lands by reason of the production of oil therefrom.